 



Exhibit 10.1
INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”), dated as of the 24th day of
March, 2006, is made by and between Inter-Tel, Incorporated, an Arizona
corporation (the “Company”), and the undersigned director and/or officer of the
Company (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and/or indemnification, due to
the exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers.
     B. The Board of Directors of the Company (the “Board”) has concluded that,
to retain and attract talented and experienced individuals to serve as directors
and officers of the Company, it is necessary for the Company contractually to
indemnify directors and officers and to assume for itself maximum liability for
expenses and damages in connection with claims against such directors and
officers in connection with their service to the Company.
     C. The Arizona Revised Statutes empower the Company to eliminate the
personal liability of any director of the Company to the Company or its
shareholders for monetary damages for any action taken or any failure to take
any action as a director and to indemnify by agreement its present and former
directors and officers against liability incurred in a proceeding.
     D. It is the intention of the Company that no director or officer of the
Company shall have any personal liability to the Company or its shareholders for
monetary damages for any action taken or any failure to take any action and that
the Company indemnify and advance expenses to, to the fullest extent allowed by
law, to any director or officer that incurs liability or expense by reason of
such person acting as a director or officer of the Company.
     E. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below.
          1.1 Company. The “Company” shall include, in addition to its
subsidiaries any resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger that, if
its separate existence had continued, would have had power and authority to
indemnify its directors and officers, so that any person who is or was a
director or officer of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director or officer of another
corporation, partnership, joint venture, trust, or other enterprise shall stand
in the same position under this Agreement with respect to the

 



--------------------------------------------------------------------------------



 



resulting or surviving corporation as such person would have with respect to
such constituent corporation if its separate existence had continued.
          1.2 Director. “Director” means an individual who is or was a director
of the Company or an individual who, while a director of the Company, is or was
serving at the Company’s request as a director, officer, partner, trustee,
employee, or agent of another foreign or domestic corporation, partnership,
joint venture, trust, employee benefit plan, or other entity. A director is
considered to be serving an employee benefit plan at the Company’s request if
the director’s duties to the Company also impose duties on or otherwise involve
services by the director to the plan or to participants in or beneficiaries of
the plan. Director includes the estate or personal representative of a director.
          1.3 Expenses. “Expenses” includes attorney fees and all other costs
and expenses reasonably related to a proceeding. Without limiting the foregoing
and to the extent not prohibited by the Arizona Revised Statutes, expenses
include all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all disbursements and other out-of-pocket costs
of attorneys) actually and reasonably incurred by the indemnified person in
connection with the investigation, defense, or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, the Arizona Revised Statutes, or otherwise.
          1.4 Liability. “Liability” means the obligation to pay a judgment,
settlement, penalty, or fine, including an excise tax assessed with respect to
an employee benefit plan, or reasonable expenses incurred with respect to a
proceeding and includes obligations and expenses that have not yet been paid by
the indemnified person but that have been or may be incurred.
          1.5 Officer. “Officer” means an individual who is or was an officer of
the Company or an individual who, while an officer of the Company, is or was
serving at the Company’s request as a director, officer, partner, trustee,
employee, or agent of another foreign or domestic corporation, partnership,
joint venture, trust, employee benefit plan, or other entity. An officer is
considered to be serving an employee benefit plan at the Company’s request if
the officer’s duties to the Company also impose duties on or otherwise involve
services by the officer to the plan or to participants in or beneficiaries of
the plan. Officer includes the estate or personal representative of an officer.
          1.6 Official Capacity. “Official capacity” means, if used with respect
to a director, the office of director in the Company and, if used with respect
to an officer, the office in the Company held by the officer. Official capacity
does not include service for any other foreign or domestic corporation or any
partnership, joint venture, trust, employee benefit plan, or other entity.
          1.7 Outside Director. “Outside director” means a director who, when
serving as a director, was not an officer, employee, or holder of more than five
percent of the outstanding shares of any class of stock of the Company or of any
affiliate of the Company.
          1.8 Party. “Party” includes an individual who was, is, or is
threatened to be made a named defendant or respondent in a proceeding.

2



--------------------------------------------------------------------------------



 



          1.9 Proceeding. “Proceeding” means any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative and whether formal or informal.
          1.10 Subsidiary. “Subsidiary” means any corporation or other entity of
which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company, by the Company and one or more of its subsidiaries,
or by one or more of the Company’s subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company, at the will of the Company (or under separate agreement, if
such agreement exists), in the capacity the Indemnitee currently serves the
Company, faithfully and to the best of the Indemnitee’s ability, as long as the
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the charter documents of the Company or any subsidiary
of the Company; provided, however, that the Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation that
the Indemnitee may have assumed apart from this Agreement), and the Company and
any subsidiary shall have no obligation under this Agreement to continue the
Indemnitee in any such position.
     3. Directors’ and Officers’ and Other Insurance. The Company shall, to the
extent that the Board determines it to be economically reasonable, purchase and
maintain insurance, including directors’ and officers’ liability insurance (“D&O
Insurance”) and retrospectively rated and self-insured programs, on behalf of an
individual who is or was a director or officer of the Company or who, while a
director or officer of the Company, is or was serving at the request of the
Company as a director, officer, partner, trustee, employee, or agent of another
foreign or domestic corporation, partnership, joint venture, trust, employee
benefit plan, or other entity, against liability asserted against or incurred by
the individual in that capacity or arising from the individual’s status as a
director or officer, whether or not the Company would have power to indemnify or
advance expenses to the individual against the same liability under this
Agreement. Any insurance will be on such terms and conditions as may be approved
by the Board.
     4. Indemnification.
          4.1 Mandatory Indemnification of Outside Directors and Officers. The
Company shall indemnify its outside directors and, subject to Section 9.3 of
this Agreement, its officers who are not directors against liability, subject to
Section 9.1 of this Agreement. This right to indemnification against liability
under this Section 4.1 is independent of any right to indemnification provided
elsewhere under this Agreement, including Sections 4.2, 8.1, 8.2, and 8.5. This
right to indemnification under this Section 4.1 is not subject to the
prohibitions of Section 8.3 of this Agreement, and the Company shall not be
obligated to make a submission under Section 8.4 of this Agreement in the event
this Section 4.1 right to indemnification is applicable.
          4.2 Third-Party Actions. Subject to Section 9.2 of this Agreement, the
Company shall indemnify and advance expenses to an individual made party to a
proceeding (other than an action by or in the right of the Company) for all
expenses and liabilities of any

3



--------------------------------------------------------------------------------



 



type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) actually and reasonably
incurred by the director or officer in connection with the investigation,
defense, settlement, or appeal of such proceeding) because either (a) the
individual was made party to the proceeding because the individual is or was a
director or officer of the Company, if (i) the conduct of the director or
officer was in good faith, (ii) the director or officer reasonably believed that
the conduct was in the best interests of the Company in the case of conduct in
an official capacity, (iii) the director or officer reasonably believed that the
conduct was at least not opposed to the best interests of the Company in all
other cases, (iv) the director or officer had no reasonable cause to believe the
conduct was unlawful in the case of any criminal proceedings or, (v) the
director or officer reasonably believed the conduct with respect to an employee
benefit plan was in the interests of the participants in and beneficiaries of
the employee benefit plan or, (b) the director or officer engaged in conduct for
which broader indemnification has been made permissible or obligatory under the
Company’s Articles of Incorporation.
          4.3 Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) to the extent such have been paid to the Indemnitee by D&O
Insurance.
     5. Partial Indemnification and Contribution.
          5.1 Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by the Indemnitee in the investigation, defense,
settlement, or appeal of a proceeding but is not entitled, however, to
indemnification for all of the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount, except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.
          5.2 Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Arizona General Corporation Law, then in respect of
any threatened, pending, or completed proceeding in which the Company is jointly
liable with the Indemnitee (or would be if joined in such proceeding), the
Company shall contribute to the amount of expenses (including attorneys’ fees),
judgments, fines, and amounts paid in settlement actually and reasonably
incurred and paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events that
resulted in such expenses, judgments, fines, or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines, or settlement amounts. The Company
agrees that it

4



--------------------------------------------------------------------------------



 



would not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation or any other method of allocation that does
not take account of the foregoing equitable considerations.
     6. Advancement of Expenses.
          6.1 Mandatory Indemnification Against Reasonable Expenses for
Prevailing Party. The Company shall indemnify a director or officer who was the
prevailing party, on the merits or otherwise, in the defense of any proceeding
to which the director or officer was a party because the director or officer is
or was a director of the Company against reasonable expenses incurred by the
director or officer in connection with the proceeding.
          6.2 Mandatory Expense Advancement for Outside Directors and Officers
Who Are Not Directors. Subject to Section 9.1 and Section 9.3 of this Agreement,
the Company shall pay an outside director’s and an officer’s expenses in advance
of a final disposition of a proceeding if the director or officer (a) furnishes
the Company with a written affirmation of the director’s and officer’s good
faith belief that (i) the conduct of the director or officer was in good faith,
(ii) the director or officer reasonably believed that the conduct was in the
best interests of the Company in the case of conduct in an official capacity,
(iii) the director or officer reasonably believed that the conduct was at least
not opposed to the best interests of the Company in all other cases, (iv) the
director or officer had no reasonable cause to believe the conduct was unlawful
in the case of any criminal proceeding, or (v) the director or officer
reasonably believed the conduct with respect to an employee benefit plan was in
the interests of the participants in or beneficiaries of the employee benefit
plan, and (b) the director or officer furnishes the Company with a written
undertaking executed personally, or on the director’s or officer’s behalf, to
repay the advance if it is ultimately determined that the director or officer
did not meet the standard of conduct.
          6.3 Inside Directors and Officers. Subject to Section 9.3 below, the
Company shall pay or advance the reasonable expenses incurred by a director, who
is not an outside director, or by an officer who is a party to a proceeding in
advance of the final disposition of the proceeding if both of the following
conditions are met: (a) either (i) the director or officer furnishes the Company
with a written affirmation of the director’s or officer’s good faith belief that
(A) the conduct of the director or officer was in good faith, (B) the director
or officer reasonably believed that the conduct was in the best interests of the
Company in the case of conduct in an official capacity, (C) the director or
officer reasonably believed that the conduct was at least not opposed to the
best interests of the Company in all other cases, (D) the director or officer
had no reasonable cause to believe the conduct was unlawful in the case of any
criminal proceeding, or (E) the director or officer reasonably believed the
conduct with respect to an employee benefit plan was in the interests of the
participants in or beneficiaries of the employee benefit plan, or (ii) that the
proceeding involves conduct for which liability has been eliminated under a
provision of the Company’s Articles of Incorporation pursuant to Section 10-202,
subsection B, paragraph 1 of the Arizona Revised Statutes, and (b) the director
or officer furnishes the Company with a written undertaking, executed personally
or on behalf of the director or officer, to repay the advance if the director or
officer is not entitled to mandatory indemnification under Section 10-852 of the
Arizona Revised Statutes and it is ultimately

5



--------------------------------------------------------------------------------



 



determined under Section 10-854 or Section 10-855 of the Arizona Revised
Statutes that the director or officer did not meet the standard of conduct.
          6.4 Derivative Actions. Subject to Section 9.2 of this Agreement, the
Company shall advance expenses actually and reasonably incurred by a director or
officer who is a party to any proceeding by or in the right of the Company to
procure a judgment in its favor because either (a) the individual was made party
to the proceeding because the individual is or was a director or officer of the
Company, if (i) the conduct of the director or officer was in good faith,
(ii) the director or officer reasonably believed that the conduct was in the
best interests of the Company in the case of conduct in an official capacity,
(iii) the director or officer reasonably believed that the conduct was at least
not opposed to the best interests of the Company in all other cases, (iv) the
director or officer had no reasonable cause to believe the conduct was unlawful
in the case of any criminal proceeding, or (v) the director or officer
reasonably believed the conduct with respect to an employee benefit plan was in
the interests of the participants in and beneficiaries of the employee benefit
plan or, (b) the director or officer engaged in conduct for which broader
indemnification has been made permissible or obligatory under the Company’s
Articles of Incorporation.
          6.5 Rights Independent. The rights to advancement of expenses provided
in Sections 6.1, 6.2, 6.3, and 6.4 above are all independent of one another and
an officer or director who is entitled to expense advancement under any of such
sections shall not be denied expense reimbursement because the officer or
director is not entitled to expense advancement under another of such sections.
          6.6 Adverse Determination. The termination of a proceeding by
judgment, order, settlement, or conviction or on a plea of no contest or its
equivalent is not of itself determination that the director or officer did not
meet the standards set forth in Section 4.2 or Section 6.3 of this Agreement.
     7. Notice and Other Indemnification Procedures.
          7.1 Notification. Promptly after receipt by the Indemnitee of notice
of the commencement of or the threat of commencement of any proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof.
          7.2 Insurance. If, at the time of the receipt of a notice of the
commencement of a proceeding pursuant to Section 7.1 hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.
          7.3 Defense. In the event the Company shall be obligated to advance
the expenses for any proceeding against the Indemnitee, the Company, if
appropriate, shall be

6



--------------------------------------------------------------------------------



 



entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that (a) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in any
such proceeding at the Indemnitee’s expense; (b) the Indemnitee shall have the
right to employ the Indemnitee’s own counsel in connection with any such
proceeding, at the expense of the Company, if such counsel serves in a review,
observer, advice, and counseling capacity and does not otherwise materially
control or participate in the defense of such proceeding; and (c) if (i) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, (ii) the Indemnitee shall have reasonably concluded that there may be
conflict of interest between the Company and the Indemnitee in the conduct of
any such defense, or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such proceeding, then the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.
          7.4 Compliance with Articles of Incorporation. An Indemnitee who
complies with Sections 7.1 and 7.3 shall be deemed to have not “unreasonably
refused to permit the Company at its own expense and through counsel of its own
choosing to defend the Indemnitee in the action.” As a result, in the event of
such compliance, the Company shall not be entitled to refuse indemnification
pursuant to the first paragraph of Article IX of the Company’s articles of
incorporation.
     8. Determination of Right to Indemnification.
          8.1 Success on Merits. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 4.1 or 4.2 of this Agreement or in the defense of any claim, issue,
or proceeding described therein, the Company shall indemnify the Indemnitee
against liability and against expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, or appeal of such
proceeding, or such claim, issue, or proceeding, as the case may be.
          8.2 Proof by Company. In the event that Section 8.1 is inapplicable,
or does not apply to the entire proceeding, the Company shall nonetheless
indemnify the Indemnitee unless the Company shall prove by clear and convincing
evidence to a forum listed in Section 8.3 below that the Indemnitee has not met
the applicable standard of conduct required to entitle the Indemnitee to such
indemnification.
          8.3 Applicable Forums. The Company may not indemnify a director or
officer under Section 4.2 of this Agreement unless authorized in the specific
case after a determination has been made that indemnification of the director is
permissible in the circumstances because the director has met the standard of
conduct set forth in Section 4.2 of this Agreement.
                     (a) The determination shall be made either of the
following:

7



--------------------------------------------------------------------------------



 



                (i) By the Board by a majority vote of the directors not at the
time parties to the proceeding.
                (ii) By special legal counsel (A) selected by majority vote of
the disinterested directors or (B) if there are no disinterested directors,
selected by majority vote of the Board.
                (iii) By the shareholders, but shares owned or voted under the
control of directors who are at the time parties to the proceeding shall not be
voted on the determination.
          (b) Neither special legal counsel nor any shareholder has any
liability whatsoever for a determination made pursuant to this section. In
voting pursuant to subsection B of this section, directors shall discharge their
duty in accordance with Section 10-830 of the Arizona Revised Statutes.
          (c) Authorization of indemnification and evaluation as to
reasonableness of expenses shall be made in the same manner as the determination
that indemnification is permissible, except that if the determination is made by
special legal counsel, authorization of indemnification and evaluation as to
reasonableness of expenses shall be made by those entitled under subsection
(a)(ii), paragraph 2 of this Section 8.3 to select counsel.
     8.4 Submission. As soon as practicable, and in no event later than 30 days
after the forum has been selected pursuant to Section 8.3 above, the Company
shall, at its own expense, submit to the selected forum its claim that the
Indemnitee is not entitled to indemnification, and the Company shall act in the
utmost good faith to assure the Indemnitee a complete opportunity to defend
against such claim.
     8.5 Court Ordered Indemnification. A director or officer of the Company who
is a party to a proceeding may apply for indemnification or an advance for
expenses to the court conducting the proceeding or to another court of competent
jurisdiction. On receipt of an application, the court, after giving any notice
the court considers necessary may order indemnification or advance for expenses
if the court determines either of the following:
          (a) The director or officer is entitled to mandatory indemnification
under Section 10-852 of the Arizona Revised Statutes and contemplated in
Sections 4.1, 6.1, and 6.2 of this Agreement.
          (b) The director or officer is fairly and reasonably entitled to
indemnification in view of all of the relevant circumstances, (i) whether or not
the director or officer met the following standard of conduct: (A) the conduct
of director or officer was in good faith, (B) the director or officer reasonably
believed that the conduct was in the best interests of the Company in the case
of conduct in an official capacity, (C) the director or officer reasonably
believed that the conduct was at least not opposed to the best interests of the
Company in all other cases, (D) the director or officer had no reasonable cause
to believe the conduct was unlawful in the case of any criminal proceedings, or
(ii) whether or not the director or officer was adjudged liable to the Company
in connection with a proceeding by or in the right of the Company or the
director or officer was adjudged on the basis that financial benefit was
improperly received by the director or officer in connection with any proceeding
(other than by

8



--------------------------------------------------------------------------------



 



or in the right of the Company) charging improper financial benefit to the
director or officer, but if the director or officer was adjudged liable under
Section 10-851D of the Arizona Revised Statutes as contemplated by
Section 8.5(b)(ii) of this Agreement, indemnification is limited to reasonable
expenses incurred.
     8.6 Expenses for Interpretation. Notwithstanding any other provision in
this Agreement to the contrary, the Company shall indemnify the Indemnitee
against all expenses incurred by the Indemnitee in connection with any hearing
or proceeding under this Section 8 involving the Indemnitee and against all
expenses incurred by the Indemnitee in connection with any other proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such proceeding was frivolous or not made in good
faith.
   9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
     9.1 Outside Directors and Officers. The Company shall not provide the
indemnification or advances of expenses to an outside director or officer as
provided in Sections 4.1 or 6.2 of this Agreement if a court of competent
jurisdiction has determined before payment (a) that the outside director or
officer failed to meet the following standards: (i) the conduct of the director
or officer was in good faith, (ii) the director or officer believed that the
conduct was in the best interests of the Company in the case of conduct in an
official capacity, (iii) the director or officer reasonably believed that the
conduct was at least not opposed to the best interests of the Company in all
other cases, (iv) the director or officer had no reasonable cause to believe the
conduct was unlawful in the case of any criminal proceeding, and (v) the
director or officer reasonably believed the conduct with respect to an employee
benefit plan was in the interests of the participants in and beneficiaries of
the employee benefit plan, and (b) a court of competent jurisdiction does not
otherwise authorize payment as contemplated by Section 8.5 of this Agreement and
provided in Section 10-854 of the Arizona Revised Statutes. The Company shall
not delay payment of indemnification or expenses as provided in Sections 4.1 or
6.2 of this Agreement for more than 60 days after a request is made unless
ordered to do so by a court of competent jurisdiction.
     9.2 Directors and Officers. The Company may not indemnify a director or
officer as provided in Section 4.2 or Section 6.4 of this Agreement:
          (a) the director or officer was adjudged liable to the Company in
connection with a proceeding by or in the right of the Company; or
          (b) the director or officer was adjudged liable in connection with any
other proceeding charging improper financial benefit to the director or officer,
whether or not involving action in the director’s or officer’s official
capacity, on the basis that financial benefit was improperly received by the
director or officer.
     9.3 Officers. If an individual is an officer but not a director or an
individual is both an officer and a director but the basis of which such
individual is made party to the

9



--------------------------------------------------------------------------------



 



proceeding is an act of omission solely as an officer, indemnification will not
be available under Sections 4.1, 4.2, 6.2, or 6.3 of this Agreement for any of
the following:
                (a) Liability in connection with a proceeding by or in the right
of the Company other than for reasonable expenses incurred in connection with
the proceeding; or
                (b) Liability arising out of conduct that constitutes
(i) receipt by the officer of a financial benefit to which the officer is not
entitled, (ii) an intentional inflection of harm on the Company or its
shareholders, or (iii) an intentional violation of criminal law.
          9.4 Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
          9.5 Unauthorized Settlements. To indemnify the Indemnitee hereunder
for any amounts paid in settlement of a proceeding unless the Company consents
in advance in writing to such settlement, which consent shall not be
unreasonably withheld; or
          9.6 Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state,
or local statutory law; or
          9.7 Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.
     10. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights that the Indemnitee may have under any provision of law, the Company’s
Articles of Incorporation or Bylaws, the vote of the Company’s stockholders or
disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and to action in another capacity while
occupying the Indemnitee’s position as an agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company and shall inure to the benefit of the heirs,
executors, and administrators of the Indemnitee.

10



--------------------------------------------------------------------------------



 



     11. General Provisions.
          11.1 Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.
          11.2 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, then (a) the validity, legality, and enforceability of the remaining
provisions of this Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable that are not themselves invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that are not
themselves invalid, illegal, or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 11.1 hereof.
          11.3 Modification and Waiver. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
          11.4 Subrogation. In the event of full payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary or desirable to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.
          11.5 Counterparts. This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.
          11.6 Successors and Assigns. The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto. The indemnification and advancement of expenses provided by, or granted
pursuant to, this Agreement shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee, or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.
          11.7 Notice. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressee; or (b) if mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement or as subsequently modified by written notice.

11



--------------------------------------------------------------------------------



 



          11.8 Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the state of Arizona, as applied to
contracts between Arizona residents entered into and to be performed entirely
within Arizona.
          11.9 Consent to Jurisdiction. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the state of
Arizona for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.
          11.10 Attorneys’ Fees. In the event Indemnitee is required to bring
any action to enforce rights under this Agreement (including, without
limitation, the expenses of any proceeding described in Section 3), the
Indemnitee shall be entitled to all reasonable fees and expenses in bringing and
pursuing such action, unless a court of competent jurisdiction finds each of the
material claims of the Indemnitee in any such action was frivolous and not made
in good faith.
     IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.

              INDEMNITEE:   INTER-TEL, INCORPORATED         an Arizona
corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           

12